                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

AARON TREVES DANIELS,

      Petitioner,

v.                                                       Case No. 8:19-cv-406-WFJ-JSS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
                       ________ /

                                         ORDER

      Mr. Daniels, a Florida prisoner, initiated this action by filing a petition for a writ

of habeas corpus under 28 U.S.C. § 2254 (Doc. 1). Respondent filed a response in

opposition to the petition (Doc. 8), and an appendix in support (Doc. 10). Upon

consideration, the petition will be denied.

I. RELEVANT BACKGROUND AND PROCEDURAL HISTORY

      Mr. Daniels was found guilty of second-degree murder (Doc. 10, Ex. 6). He was

sentenced to life in prison (Id., Ex. 7, docket p. 85). The conviction and sentence were

affirmed on appeal (Id., Ex. 17).

      Mr. Daniels filed a post-conviction motion under Rule 3.850, Florida Rules of

Criminal Procedure, in which he alleged six claims of ineffective assistance of trial

counsel (Id., Ex. 19). The motion was denied on November 2, 2018 (Id., Ex. 20). Mr.

Daniels’ November 29, 2018 letter to the state post-conviction court (id., Ex. 21) was



                                              1
construed as a motion for an extension of time to file a motion for rehearing and was

denied (Id., Ex. 22). Mr. Daniels did not appeal the denial of his Rule 3.850 motion.

      Mr. Daniels filed his federal habeas petition (Doc. 1) in this Court in which he

alleged the same six claims of ineffective assistance of trial counsel that he raised in his

state Rule 3.850 motion.

II. EXHAUSTION AND PROCEDURAL DEFAULT

      The writ of habeas corpus cannot be granted unless the petitioner has exhausted

all available state court remedies. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Lucas

v. Sec’y, Fla. Dep’t of Corr., 682 F.3d 1342, 1351 (11th Cir. 2012) (citing 28 U.S.C. §

2254(b), (c)). Exhausting state remedies requires a petitioner to “fairly present” his

claims in each appropriate state court “thereby alerting that court to the federal nature

of the claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing O’Sullivan v. Boerckel, 526

U.S. 838, 848 (1999) and Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam)).

      Under the procedural default doctrine, a claim raised in a federal habeas petition

is barred from review if the claim was not raised in state court and “the court to which

the petitioner would be required to present [the] claims in order to meet the exhaustion

requirement would now find the claims procedurally barred.” Coleman, 501 U.S. at 735

n.1. To avoid a procedural default, a petitioner must show “either cause for and actual

prejudice from the default or fundamental miscarriage of justice from applying the

default.” Lucas, 682 F.3d at 1353; Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001).




                                              2
III. ANALYSIS

       Respondent contends that the ineffective assistance of counsel claims raised in

the petition are unexhausted and now procedurally defaulted because although Mr.

Daniels presented the claims in his state Rule 3.850 motion, he did not appeal the order

denying that motion (Doc. 8, pp. 5-10). The Court agrees.

       Before presenting federal constitutional claims to a federal court in a habeas

petition, “state prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate review

process.” O’Sullivan, 526 U.S. at 845 (emphasis added). In Florida, exhaustion requires

not only the filing of a post-conviction motion, but an appeal from its denial. See

Leonard v. Wainwright, 601 F.2d 807, 808 (11th Cir. 1979). Mr. Daniels did not appeal

the denial of his Rule 3.850 motion. Consequently, his claims are unexhausted. And,

because Mr. Daniels may not now return to state court to appeal the denial of his Rule

3.850 motion, the claims are procedurally defaulted. See Fla.R.App. P. 9.110(b)

(appellate court’s jurisdiction of appeal proceedings to review final orders of lower

tribunals shall be invoked by filing an original and one copy of a notice with clerk of

lower tribunal within 30 days of rendition of order to be reviewed).

       Mr. Daniels has not overcome this procedural default by showing cause and

prejudice, or a fundamental miscarriage of justice. 1 Although he alleges in his petition



1 See Cobb v. Sec’y, Fla. Dep’t of Corr., 2018 WL 4587098, at *2 (11th Cir. Sept. 11, 2018)
(“Exhaustion or procedural default may be excused if the petitioner establishes a fundamental
miscarriage of justice, meaning actual innocence.”) (unpublished) (citation omitted). Mr.
Daniels has neither alleged nor demonstrated that he is actually innocent of the offense for
                                                  3
that he did not appeal the denial of his Rule 3.850 because “time limitation expired due

to me being in confinement with no legal assistance[,]” the allegation is insufficient to

prove cause or prejudice to excuse the procedural default and lack of exhaustion of his

claims. Initially, the allegation is vague in that Mr. Daniels has provided no specific

information in support. See, e.g., Seymour v. Walker, 224 F.3d 542, 551 (6th Cir. 2000)

(vague and conclusory assertion cannot suffice to demonstrate cause for procedural

default). Moreover, he fails to explain how, while in confinement, he was able to send a

letter to the state post-conviction court asking for an extension of time to file a motion

for rehearing (see Doc. 10, Ex. 21) but unable to send a notice of appeal to the same

court. 2 And his assertion that he had no “legal assistance” to help him file a notice of

appeal is insufficient to demonstrate cause for the default. See Whiddon v. Dugger, 894

F.2d 1266, 1267 (11th Cir. 1990) (rejecting habeas petitioner’s argument for cause based

“on his nonlawyer status, on what he sees as poor advice by inmate law clerks, and on

a contention that he ought to have had legal assistance in preparing his collateral

petition”). Finally, even if Mr. Daniels could show that he was unable to file a timely

notice of appeal while in confinement, he still fails to show sufficient cause for his

failure to appeal the denial of his Rule 3.850 motion because he does not allege that he

filed a petition for a belated appeal that the state court rejected. See Fla.R.App.P.

9.141(c).


which he was convicted.

2 Filing a notice of appeal is a simple task. See, e.g., Avery v. Hendricks, 2006 WL 2627945 *3
(D.N.J. Sept. 13, 2006)(rejecting pro se litigant’s claim that legal services were necessary to file
a notice of appeal and noting that “a notice of appeal is of no great legal moment” and that a
                                                   4
       In sum, the claims raised in Mr. Daniels’ petition are procedurally defaulted, and

Mr. Daniels has failed to show cause excusing the procedural default. Accordingly, his

claims are barred from federal review.

       It is therefore ORDERED that:

       1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

       2. The Clerk of the Court shall enter judgment accordingly and close this case.

       3. This Court should grant an application for a Certificate of Appealability only if

Mr. Daniels makes “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). He cannot make this showing. Accordingly, a Certificate of

Appealability is DENIED in this case. And because Mr. Daniels is not entitled to a

Certificate of Appealability, he is not entitled to proceed on appeal in forma pauperis.

       ORDERED in Tampa, Florida on May 19, 2021.




SA: sfc
Copies to:
Aaron Treves Daniels, pro se
Counsel of Record




“simple letter stating an intent to appeal” would have been sufficient).
                                                5
